Case 5:16-cv-03260-BLF Document 452-7 Filed 02/15/19 Page 1 of 3
     Case 5:16-cv-03260-BLF Document 452-7 Filed 02/15/19 Page 2 of 3




From:                    Jerry Knoblach
Sent:                    Thursday, December 6, 2007 11:23 AM PST
To:                      Mike Pearson; Eric Frische; Jim Wiesenberg
CC:                      Joe Faber; Minnie Ingersoll; Christopher Sacca; Larry Alder;
                         Dave Sobota
Subject:                 RE: Call Follow-up
Attachments:             Space Data-Google NDA - 12-04-07.pdf




Mike –

Attached is a pdf file of the signed NDA. If you require an original copy please let me know your
physical address.

Thanks,

Jerry Knoblach
Chairman / CEO
Space Data Corp
460 S Benson Lane, Suite 12
Chandler, AZ 85224

knoblach@spacedata.net
480 403 0030 direct
480 221-0493 mobile



From: Mike Pearson [mailto:pearson@google.com]
Sent: Tuesday, December 04, 2007 11:43 AM
To: Jerry Knoblach; Eric Frische; Jim Wiesenberg
Cc: Joe Faber; Minnie Ingersoll; Christopher Sacca; Larry Alder; Dave Sobota
Subject: Call Follow-up

Eric, Jerry and Jim

Thanks for making the time to meet yesterday. I have attached a copy of our standard
NDA and would appreciate if you could sign it and either fax it back to me at
415.358.5517 or pdf it back to me. In order to get things kicked off it would be great to
get some background financial information including a copy of your latest capitalization
table, income statement and balance sheet.

The most critical piece of information however, will be getting some sense from you and
the team about what you would envision as being the potential uses for the balloon
technology here at Google. If you remove the constraint of having to find near term
monetization opportunities, what are the areas that that you and the team would like to
focus on at Google. I think theeasiest way to flesh it out is to look at opportunities that
     Case 5:16-cv-03260-BLF Document 452-7 Filed 02/15/19 Page 3 of 3



do and do not involve Google owning a large block of spectrum in the near term and
what are goals you would like to accomplish in either scenario.

Feel free to send the material over as you gather it, or give me a call with any questions,
and we can then find some time to regroup.

Thanks

Mike


--
Mike Pearson
Principal, Corporate Development
Google, Inc.
1600 Amphitheatre Parkway
Mountain View, CA 94043
650.253.2582 direct
617.817.5184 mobile
pearson@google.com
